Citation Nr: 1132083	
Decision Date: 08/31/11    Archive Date: 09/07/11

DOCKET NO.  06-39 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating higher than 20 percent for service-connected diabetes mellitus with diabetic retinopathy.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1966 to January 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal a rating decision in March 2006 of a Department of Veterans Affairs (VA) Regional Office (RO or Agency of Original Jurisdiction).

In August 2009, the Board remanded the claim for additional development.  As the requested development has been completed, no further action is necessary to comply with the remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In April 2011, the Veteran's representative raised the claim for increase for service-connected peripheral neuropathy of the lower extremities, which is referred to the Agency of Original Jurisdiction for appropriate action.  


FINDING OF FACT

Throughout the appeal period, diabetes mellitus required insulin and a restricted diet without regulation of activities, that is, the avoidance of strenuous occupational and recreational activities, and without compensable complications of diabetic retinopathy.


CONCLUSION OF LAW

The criteria for a rating higher than 20 percent for service-connected diabetes mellitus with diabetic retinopathy have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 4.119, Diagnostic Code 7913 and 38 C.F.R. § 4.75, Diagnostic Code 6006 (effective before December 10, 2008, and currently).



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim- specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).


The RO provided pre- and post- adjudication VCAA notice by letters, dated in February 2006 and in May 2006.  The VCAA notice included the type of evidence needed to substantiate the claim for increase, namely, evidence that the symptoms had increased and the effect on employment.  The Veteran was notified that VA would obtain VA records and records from other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable.

As for the content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (to the extent there was pre-adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Peake, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of a disability and the effect that worsening has on employment). 

To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication. The timing error was cured by content-complying VCAA notice after which the claim was readjudicated as evidenced by the statement of the case, dated in October 2006.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).




Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim. The RO has obtained VA records and has afforded the Veteran VA examinations.

As the reports of the VA examinations are based on medical history and a physical examination, which describe the disability in sufficient detail in the context of the rating criteria, the Board finds the examinations are adequate so that the Board's evaluation of the disability is a fully informed one).

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

General Rating Principles

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).


Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings." Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Diabetes Mellitus 

In a rating decision in April 2003, the RO granted service connection for diabetes mellitus.  The Veteran filed the current claim for increase in January 2006.  

Diabetes mellitus (diabetes) is currently rated 20 percent under Diagnostic Code 7913.  Under Diagnostic Code 7913, the criteria for the next higher rating, 40 percent, are require insulin, restricted diet, and regulation of activities.  Regulation of activities means avoidance of strenuous occupational and recreational activities. See 61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in Diagnostic Code 7913).   Medical evidence is required to establish that occupational and recreational activities have been restricted under Diagnostic Code 7913.  Camacho v. Nicholson, 21 Vet. App. 360, 365 (2007) (citing 61 Fed. Reg. 20,440 (May 7, 1996)). 

Facts 

VA records from March 2004 to December 2005 show that the Veteran was on insulin, he was given instructions on a diabetic diet, and he was encouraged to exercise regularly.  There was no evidence of diabetic retinopathy. 





On VA examination in February 2006, the Veteran was taking insulin and he was on a diabetic diet.  There were no restrictions as to activities to prevent hypoglycemic reactions.  

On VA eye examination in March 2006, corrected right and left eye near visual acuity was 20/20.  Corrected right and left eye distant visual acuity was 20/20 and 20/25, respectively.  The diagnosis was mild background diabetic retinopathy.  The Veteran has no lost any time from work because of the disability. 

VA records from May 2006 to May 2007 show that the Veteran was instructed to increase his insulin to control his blood sugar level, if necessary, and that he tried to exercise on a treadmill.  

On VA examination in May 2007, the VA examiner reported that the Veteran took insulin, followed a diabetic diet, and exercised by walking one to two miles at least twice a week.  The Veteran denied any episodes of diabetic ketoacidosis.  

On VA eye examination in May 2007, corrected right and left eye near visual acuity was 20/30 and 20/40, respectively.  Corrected right and left eye distant visual acuity was 20/30 and 20/40, respectively.  The diagnosis was no diabetic retinopathy.  The Veteran had not lost any time from work because of the disability.  

VA records from December 2007 to December 2009 show that the Veteran was instructed to increase his insulin to control his blood sugar level, if necessary, and that he tried to exercise on a treadmill. 

On VA examination in January 2010, the Veteran was on insulin and on a diabetic diet.  He saw his diabetic care provider every three months.  The VA examiner stated that the Veteran did not require restricted occupational or recreational activities.  




On VA eye examination in January 2010, corrected right and left eye near visual acuity was 20/25 and 20/25, respectively.  Corrected right and left eye distant visual acuity was 20/40 and 20/40, respectively.  The diagnosis was no diabetic retinopathy.  The Veteran had not lost any time from work because of the disability.  

Analysis 

The Veteran asserts that his diabetes should be rated 40 percent because his insulin has had to be increased to control his blood sugar level.

The criteria for the next higher rating, 40 percent, under Diagnostic Code 7913, require insulin, restricted diet, and regulation of activities.  Regulation of activities means avoidance of strenuous occupational and recreational activities.  Medical evidence is required to establish that occupational and recreational activities have been restricted under Diagnostic Code 7913.  Camacho at 365.  As is clear, an increase of insulin is not part of the criteria for a 40 percent rating.  

Compensable complications of diabetes mellitus are rated separately unless part of the criteria used to support a 100 percent rating, and noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  

The Veteran has separate, compensable ratings for complications of diabetes, namely, diabetic neuropathy of the upper and lower extremities, and the ratings for the compensable complications of diabetes are not on appeal.  

As for diabetic retinopathy, the question presented is whether the disability meets the criteria for a compensable rating and therefore should be rated separately. 

Except for the compensable ratings for complications of diabetes and for retinopathy, which is addressed below, the Veteran's diabetic process under Diagnostic Code 7913 requires insulin and he is on a diabetic diet.  

The remaining question as to whether the Veteran meets the criteria for next higher rating as a diabetic process under Diagnostic Code 7913 is whether his diabetes requires regulation of activities, that is, the avoidance of strenuous occupational and recreational activities.  Medical evidence is required to establish that occupational and recreational activities have been restricted under Diagnostic Code 7913.  Camacho at 365.  

On VA examination in January 2010, the VA examiner stated that the Veteran did not require restricted occupational or recreational activities.  The evidence before January 2010 shows that the Veteran was encouraged to exercise.   In the absence of medical evidence to establish that the Veteran was to avoid strenuous occupational or recreational activities at any time during the appeal, the evidence of records does not more nearly approximate or equate to the criteria for the next higher rating under Diagnostic Code 7913.  As for the Veteran's statement that his diabetes requires increased insulin, an increase in insulin is not part of the criteria for the next higher rating. 

As for diabetic retinopathy, retinopathy is rated under Diagnostic Code 6006. 

Under Diagnostic Code 6006 before December 10, 2008, retinopathy is rated as visual impairment or as incapacitating episodes with an additional rating of 10 percent for active pathology.  From December 10, 2008, retinopathy is rated as either visual impairment, that is, loss of visual acuity or loss of field of vision, or on incapacitating episodes, whichever results in a higher rating.

As for visual acuity, visual acuity is based on the best correction by glasses.  Visual impairment can also be rated on the basis of loss of field of vision.

Corrected visual acuity of 20/40 in one eye warrants a noncompensable evaluation when corrected visual acuity in the other eye is also 20/40 or better.  A 10 percent rating is awarded for corrected visual acuity of 20/50 in one eye and corrected visual acuity in the other eye is 20/40, 20/50, 20/70, or 20/100.  38 C.F.R. § 4.84a (before December 10, 2008, and § 4.79 currently).

During the appeal period, the Veteran's visual acuity was at its worse corrected to 20/30 in one eye and 20/40 in the other eye.  As the corrected visual acuity does not approximate or equate to visual acuity of 20/40 in one eye and 20/50 in the other eye, , the criteria for a separate 10 percent rating for diabetic retinopathy based on visual acuity have not been met.  

Also there is no evidence by complaint, finding, or history that retinopathy results in the loss of field of vision to a compensable degree, that is, the equivalent of 20/50 visual acuity in either eye, 38 C.F.R. § 4.84a (before December 10, 2008) and § 4.79 (currently); or incapacitating episodes, having a total duration of one week, but less than two weeks in 12 months, as the Veteran had not lost time from work because of the disability, 38 C.F.R. § 4.84a (before December 10, 2008) and § 4.79 (currently); or active pathology, as on VA examination in 2006, there was mild background diabetic retinopathy and no diabetic retinopathy on VA examinations in 2007 and in 2010, 38 C.F.R. § 4.84a (before December 10, 2008) to support a separate, compensable rating for either eye.  

As the assigned rating reflects the level of disability throughout the period of the appeal, there is no basis for a staged rating.

As the criteria for a 40 percent rating under Diagnostic Code 7913 and for a separate compensable rating for retinopathy have not been demonstrated throughout the period of the appeal, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b).

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate. This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe a disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Comparing the Veteran's current disability level and symptomatology to the Rating Schedule, the degree of disability, the Veteran does not experience any symptomatology not already encompassed in the Rating Schedule and the assigned schedule rating is, therefore, adequate and no referral to an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).   As for the argument that the more insulin is required to control the Veteran's blood sugar level, diabetes that is not controlled with insulin results in episodes of ketoacidosis or hypoglycemic reactions, which are the bases for higher schedular ratings, and therefore increased insulin does not create an exceptional disability picture that renders impractical the regular schedular standards. 


ORDER

A rating higher than 20 percent for diabetes mellitus with diabetic retinopathy is denied.  



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


